Citation Nr: 0328552	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to a rating higher than 60 percent for the 
service-connected low back disability.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from April 1975 to August 
1985.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the RO.  

The Board remanded the case to the RO for procedural due 
process and additional development of the record in September 
2002.  



FINDING OF FACT

The veteran without good cause failed to report for a VA 
medical examination in November 2002 scheduled for the 
purpose of evaluating the severity of his service-connected 
low back disability under revised rating criteria.  



CONCLUSION OF LAW

The claim for an increased rating higher than 60 percent for 
the service-connected low back disability must be denied by 
operation of law.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.655 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record further reflects that the veteran had been 
informed of the requirement that he appear for VA 
examinations necessary to substantiate his claim.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Likewise, the RO first informed the veteran of the provisions 
of the VCAA in a letter sent in April 2001.  Another letter 
was sent to the veteran in October 2002, following the 
Board's remand.  

The record does not contain sufficient information to decide 
the claim.  Significantly, the veteran most recently has 
failed to report for an additional VA examination scheduled 
to determine the current severity of the service-connected 
disability under revised rating criteria.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and the veteran's 
representative has had an opportunity to present argument to 
the Board subsequent to the adoption of the VCAA.  

Moreover, the VCAA and its implementing regulations were in 
effect when the veteran's claim was most recently considered 
by the RO.  Based on the particular facts of this case, there 
has been substantial compliance with the Board's remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board finds that there is no prejudice to the veteran by 
appellate consideration of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Low Back Disability

A.  Factual Background 

In a March 1986 rating decision, the RO granted service 
connection for chronic low back pain and assigned a no 
percent rating under Diagnostic Code 5295, effective in 
August 1985.  

A September 1991 RO rating decision increased the evaluation 
for residuals of a low back injury, status-post diskectomy, 
to 100 percent, effective in February 1991,  under the 
provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition, and then assigned an 
evaluation of 10 percent, effective in May 1991.  

In a December 1997 rating decision, the RO assigned an 
increased evaluation for the service-connected post-operative 
residuals of a low back injury, status-post diskectomy with 
complaints of left leg numbness, from 10 percent to 20 
percent under Diagnostic Code 5295-5293, effective in 
February 1997.  

In October 1999, the veteran requested an increased rating 
for his service-connected back disability.  

The veteran underwent VA contract examinations in November 
1999 and October 2001.  

The schedular criteria for evaluation of certain disabilities 
of the spine-i.e., intervertebral disc syndrome-were 
revised, effective on September 23, 2002.  See 64 Fed. Reg. 
25202 (May 11, 1999).  Additional non-substantive editorial 
revisions were made to the evaluation criteria, effective on 
September 26, 2003 (former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  
  
In a decision promulgated in September 2002, the Board 
assigned a 60 percent rating under the former Diagnostic Code 
5293, effective in October 1999.  

Also in September 2002, the Board remanded the case to the RO 
in order to obtain updated treatment records and to schedule 
the veteran for a medical examination to determine the 
severity of the service-connected low back disability under 
the revised evaluation criteria.  
  
The RO sent a letter to the veteran in October 2002, 
requesting him to provide the names and addresses of all 
sources of treatment for the service-connected low back 
disability since 2001.  The veteran did not respond.  

In addition, the veteran was twice scheduled for a VA 
contract examination in November 2002 in Norfolk, Virginia.  
The RO was notified by the VA contractor that the veteran 
failed to report for the scheduled medical examination.  
 
In January 2003, the RO sent a letter to the veteran and his 
representative, notifying them that the failure to report for 
an examination might be detrimental to his claim.  The 
veteran and his representative were advised of the provisions 
of 38 C.F.R. § 3.655 and provided with examples of good 
cause.  

In a Supplemental Statement of the Case dated in April 2003, 
the veteran's claim for a rating in excess of 60 percent was 
denied because the veteran failed to report for a medical 
examination.  

In a written statement submitted by the veteran's 
representative in July 2003, the representative failed to 
provide any reason regarding the veteran's failure to report 
for his scheduled examination.  The veteran did not furnish 
any further correspondence to the Board.  


B.  Legal Analysis 

The applicable VA regulation provides that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2003).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).  

A review of the evidence, as noted, reveals that the veteran 
failed to respond to a request to provide names and addresses 
of all sources of treatment for the service-connected low 
back disability since 2001 or report for a medical 
examination to determine the current severity of the service-
connected low back disability under revised rating criteria.  

The evidence of record does not reflect any good cause or 
justification for the veteran's failure to report for the 
scheduled VA medical examination.  38 C.F.R. § 3.655(a) 
(2003).  

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not always a one-way street, nor is it a 
blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

VA efforts to obtain a reexamination of the service-connected 
low back disability, in order to fully and fairly evaluate 
the veteran's claim under revised rating criteria, have been 
unsuccessful.  Having considered all the evidence, the Board 
finds that the veteran without good cause failed to report 
for a VA scheduled medical examination in November 2002.  
Accordingly, his claim must be denied.  38 C.F.R. § 3.655(b) 
(2003).  



ORDER

The claim for an increased rating for the service-connected 
low back disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



